NOTE: This order is nonprecedential.

waiter: étates Qﬁnurt of appeals
for the erheral Qtimu’t

VIRGINIA LOVETT,
Petitioner,

V.

INTERNAL REVENUE SERVICE,
Respondent.

2012-3030 -

Petition for review of an arbitrator’s decision by Roger

C. Williams.

0N MOTION

ORDER

Virginia Lovett moves for a 90-day extension of time,
until April 17, 2012, to ﬁle her opening brief and to obtain
counsel.

Upon consideration thereof,

IT IS ORDERED THAT:

 

LOVETT V. IRS 2

The motion is granted. No further extensions should
be anticipated.

FOR THE COURT

JAN 3 1 2012 Isl Jan Horbaly
Date Jan Horbaly
Clerk

cc: Virginia Lovett

Christopher A. Bowen, Esq.

U.S. COUR1EIIJIEEAPPEALS FOR
S2 1 THE FEDERAL CIRCUIT

JAN 312012

JAN HUBBALY
CLERK